Case 1:21-cr-00041-JL Document 56-1 Filed 05/10/21 Page 1 of 2

 

_ State of New Hampshire

Banking Department
53 Regional Drive, Suite 200
Concord, New Hampshire 03301

Telephone: (603) 271-2561
FAX: (603) 271-1090 or (663) 271-0750

— es

 

 

November 15, 2017

VIA ELECTRONIC MALL (i ©)

Attention: Mr. | Php
Founder and Chief Executive Officer
LLC

 
 

LLC Bitcoin Kiosk:
Money Transmitter No Action Request: Docket #17-222

Dear Mr.

The New Hampshire Banking Department (“Department”) reviewed your electronic mail
correspondence dated November 3, 2017, and subsequent communications through November 7,
2017. You asked the Department for a determination as to whether or not
Ee ©.C’s New Hampshire-located bitcoin kiosks require a New Hampshire
Money Transmitter license. LLC . owns and
operates the bitcoin kiosks. During the course of your communications with the Department,
you explained the following:

Re:

The bitcoin kiosk can sell and purchase bitcoins.
All bitcoins sold by ae. a user-buyer through the kiosk will be owned by
prior to sale and sold directly by a the user-buyer.
3. All bitcoins purchased by [MM to a user-seller through the kiosk will be owned
by user-seller prior to sale and sold directly to
4. No transactions are carried on by any third parties.

KR

  

5. is not acting as an agent or representative of any third party or buying or
sciling such bitcoins through an exchange. These are stand-alone sales or purchases.

6. Fora sale of bitcoin, the kiosk will dispense cash to the user-seller,

7. For a purchase of bitcoin, the kiosk will transfer the bitcoins to the user-

buyer's bitcoin wallet (either Mycelium or Breadwallet). Neither Mycelium nor
Breadwallet holds fiat currency.

Page 1 of 2

TOD Access: Relay NH 1-300-735-2064
Department’s Position as to a Money Transmitter License:

New Hampshire RSA 399-G:1, XVI defines “money transmission” as “(a) engaging in
the business of selling or issuing payment instruments or stored value, or (b) receiving money or
monetary value for transmission to another location.” Further, effective August 1, 2017,
persons “who engage in the business of selling or issuing payment instruments or stored value
solely in the form of convertible virtual currency or receive convertible virtual currency for
transmission to another location” are exempt from New Hampshire money transmitter licensure
requirements, though such persons “shall be subject to the provisions of RSA 358-A,”

ae does not require a Department-issued money transmitter license as it is not in
the business of selling or issuing payment instruments or stored value, Bs business
model is not to issue or sell stored value but rather only to sell bitcoins for its own use or
purchase bitcoins for its own use; the temporary credit is integral to the sale of the good itself
(bitcoin) and is immediately available once the sale is completed at the bitcoin kiosk,

| cpa does not require a Department-issued money transmitter license as it does not
transmit money or monetary value from one location to another as required by RSA 399-G:1,
XVI(b). [EM is a bitcoin kiosk wherein BRD itself sells or purchases bitcoin to or
from a user-buyer/seller, not to or through a third-party exchange. The Mycelium and
Breadwallet bitcoin wallets used to store or transmit the bitcoins are not considered stored value
pursuant to the RSA 399-G:3, VI-a virtual currency partial exemption.

This letter is based solely upon the accuracy and completeness of the representations you
made in your communications with the Department. Nothing precludes the Department from
artiving at a different conclusion or from taking other action should circumstances change or
should any of the information you provided prove inaccurate, incomplete or inapplicable, Should
you have additional details or additional changes to your inquiry, please remember this letter will
not apply to those new additions. If you have any questions, please do not hesitate to contact me.

Sincerely,
Maryam Torben Desfosses

Hearing Examiner
Legal Division

"RSA 399-G:3, Vi-a.
Page 2 of 2
